Citation Nr: 1423713	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for service-connected left ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his June 2011 substantive appeal (see VA Form 9), the Veteran indicated that his left ankle caused him pain and discomfort.  He added he thought he had arthritis in his ankle, and that he was unable to do things he used to do.  Also, review of a May 2014 Appellant's Brief shows that the Veteran's accredited representative contended that the Veteran's left ankle disorder was more severe than currently rated.  Specifically, it was argued that the level of pain had increased, and the range of motion had decreased.  

The Veteran was last afforded a VA examination to evaluate his service-connected left ankle strain in March 2008.  This is more than six years ago.  The Veteran was shown at that time to have normal range of ankle motion, and X-ray examination was normal.  The Veteran has asserted that his left ankle disability has increased severity and his representative argues that a more current examination is necessary to decide the claim.  The Board agrees.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The last treatment records considered are dated in March 2008 (See April 2011 statement of the case).  On remand, the Veteran should be asked to identify any treatment providers he may have seen for left ankle complaints and those records should be obtained.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left ankle since March 2008.  After securing the necessary release, the RO should obtain these records.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for a VA joints examination to ascertain the current severity of the service-connected left ankle strain.  The claims folder and any pertinent records should be made available to the examiner for review.  All studies or tests deemed necessary, to include X-rays, should be conducted.

All pertinent symptomatology and findings pertaining to the left ankle should be reported in detail, including range of motion studies.  If feasible, these determinations should be expressed as moderate or marked.  In addition, the examiner should determine whether the left ankle exhibits weakened movement, excess fatigability, or incoordination which is attributable to the service-connected disability.  The examiner should also comment whether ankylosis if the ankle is present, and, if so, to what degree.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups of left ankle pain or when the left ankle is used repeatedly over a period of time.  

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Thereafter, and following any other indicated development, readjudicate the appealed increased rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



